Citation Nr: 1129222	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967, with service in the Republic of Vietnam.  The Veteran's decorations include the Combat Infantry Badge (CIB) and a Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2008, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability). Although the RO has granted a higher initial rating for PTSD during the pendency of this appeal, inasmuch as higher ratings are available, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993);


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran has combat service, as demonstrated by receipt of a CIB and a Purple Heart.

3.  The Veteran's bilateral hearing loss is shown to be likely related to his military service.

4.  Since the March 16, 2006 effective date of service connection, the Veteran's PTSD has been manifested, primarily, by nightmares, flashbacks, irritability, sleep disturbances, hypervigilance, social isolation, anxiety, exaggerated startle response, suicidal thoughts, obsessive rituals, detachment from friends, and depression; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas along with the inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1110, 1137, 1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 4.132, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the Board's favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal has been accomplished.

With regard to the claim for a higher initial rating for PTSD, an April 2006 pre-rating letter provided notice of what was needed to substantiate the claim for service connection for PTSD and provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman.  The August 2007 statement of the case (SOC) set forth the criteria for higher ratings for PTSD (which suffices for Dingess/Hartman).  In addition, the Veteran and his representative were afforded additional opportunities to respond before the RO readjudicated the claim in a November 2008 rating decision and supplemental SOC, which granted a higher initial 70 percent disability rating for PTSD.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and the reports of VA PTSD examinations.  Also of record and considered in connection with the appeal are the transcripts from the October 2008 RO hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.
 
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred in or aggravated by military service. 38 C.F.R. § 3.303(d).

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD214 shows that he served in the Republic of Vietnam and that his military occupational specialty was light weapons infantry.  The Board also notes that the Veteran was awarded the CIB and a Purple Heart.
 
Under section 1154(b), in the case of any Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service- connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. In this case, the Board accepts the Veteran's statements of in-service noise exposure as credible.

An audiometric test on pre-induction examination in October 1965 disclosed the hearing threshold levels in decibels in the right ear were 5 (20), 0 (10), 0(10), 0 (10),0 (5) and in the left ear were 5 (20), 0 (10), 0 (10), 0 (10), and 15(20) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  (Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385 (2010).  The figures in parentheses represent the conversion from the ASA to the ISO values.)

The Veteran's service treatment records reflect that in December 1966 the Veteran sustained an injury from a claymore mine while serving in the Republic of Vietnam.  He was evacuated and had a bleeding right ear.  Physical examination was negative, but the Veteran complained of decreased hearing in the right ear.  

On separation examination in October 1967, an audiometric test disclosed the hearing threshold levels in decibels in the right ear were 0 (15), 5 (15), 5(15), and 5 (10) and in the left ear were 0 (15 ), 5 (15), 5 (15 ), and 0 (10) at 500, 1,000, 2,000, and 4,000 Hertz, respectively.   (The figures in parentheses represent the conversion from the ASA to the ISO values.)  The Veteran's ears were evaluated as clinically normal and on contemporaneous self-report of medical history the Veteran denied having any ear trouble or hearing loss.

A September 2005 VA audiology record reflects that the Veteran complained of hearing loss.  He reported that while in Vietnam he was taken to a military hospital following a claymore mine back blast exposure to his right face resulting in bilateral tympanic membrane rupture.  The Veteran worked for the railroad for 24 years and wore hearing protection during his last 10 years.  He is also an avid deer hunter and now uses hearing protection appropriately.  

An October 2005 VA audiology record reflects that the Veteran was fitted with hearing aids.  

An April 2006 VA PTSD examination report reflects that the Veteran began to work for a railroad in 1967 until 1997.  He worked the night shift and thirteen of those years as a car man.  His job was to inspect the boxcars on the freight yard and repair the boxcars.  The Veteran reported that he had bilateral hearing loss which he related to the Claymore mine exposure that occurred in December 1966 in service.  

In a May 2006 VA audiology examination report, the examiner noted reviewing the claims file and noted a normal audiogram at separation.  History of noise exposure provided by the Veteran was infantry, mines, rockets; he denied any civilian noise exposure without hearing protection.  When asked about the etiology of the Veteran's tinnitus, the VA examiner opined that it was due to military noise exposure.  Audiometric testing performed revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
40
50
55
LEFT
10
35
60
60
65

The Veteran's speech discrimination score on the Maryland CNC word list was 94 percent in the right ear and 72 percent in the left ear.  The diagnosis was bilateral, sensorineural hearing loss, mild to moderately severe, and sharply sloping.  No nexus opinion was provided by the VA examiner.  

In a May 2007 VA audiology examination report, by the same examiner who provided the May 2006 report, she noted a review of the claims file.  Audiometric testing performed revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
55
60
LEFT
5
35
60
65
70

The Veteran's speech discrimination score on the Maryland CNC word list was 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was right ear sensorineural hearing loss, mild to moderately severe and left ear sensorineural hearing loss, mild to severe.  The VA examiner opined that current hearing loss was not caused by or a result of military noise exposure on the basis of a normal audiogram at separation.  She furthered that noise exposure does not cause delayed onset hearing loss. 

During the October 2008 RO hearing, the Veteran testified that he was not exposed to any loud noises prior to going into service.  He stated that during service they had set up a perimeter and they had claymore mines out.  One of the claymore mines in front of his position went off and he caught the back blast from it.  The medic told him his ear was bleeding and he was sent to the base clinic.  He stated that he was told that he had blood coming from both ears.  When asked if he was exposed to other loud noises, other than the claymore blast, while in Vietnam, the Veteran responded "Man, I was right in the action."  He stated that he constantly had to fire his weapon.  The Veteran stated he could not remember when he first noticed his hearing loss.  He testified that upon his release from active duty, there were no other situations where he was exposed to loud noises on a regular basis.  

The Board notes that the absence of evidence of a hearing disability during service or for years following service is not fatal to a claim of service connection for hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection may still be granted if the medical evidence provides a sound basis for attributing the credible evidence of in-service acoustic trauma to the post- traumatic hearing loss disability.  See Hensley, 5 Vet. App. at 159. 

The Board notes that the Veteran is competent to testify as to observable symptoms such as difficulty hearing, and hearing loss is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  The Board also finds his assertions as to having hearing loss consistent with the circumstances of his service.

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this case, the post-service evidence supports a finding of current hearing loss to an extent recognized as a disability as defined by 38 C.F.R. § 3.385.  Hence, current disability in connection with this claim is shown.

As noted above, the Veteran has been awarded the Combat Infantry Badge (CIB) and the Purple Heart, which indicate that he engaged in combat with the enemy.  Furthermore, service treatment records confirm that the Veteran suffered a back blast from a Claymore mine and was treated for, at the very least, complaints regarding his right ear.  Moreover, as the Veteran's MOS was light weapons infantry, his report of noise exposure in service is credible.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b).

The Board has considered the VA examiner's negative etiology opinion, but finds it to be of limited probative value in deciding the Veteran's case.  Clearly, it serves to identify the current nature of the claimed condition, namely the Veteran's current bilateral hearing loss.  However, to extent that the examiner did not fully assess the nature of the Veteran's service duties in terms of related noise exposure or his credible lay statements, to include that he sustained an injury to his right ear from a Claymore mine, the opinion cannot fully control the disposition of this appeal.  Moreover, the VA examiner opined in the May 2006 examination report that the Veteran had tinnitus related to military noise exposure in service, even though he did not complain of tinnitus in service or until many years after service.  Thus, the Board finds that the VA examiner's negative opinion regarding the Veteran's bilateral hearing loss is inconsistent with her prior opinion, as it was based on the same evidence of noise exposure in service and delay of onset post-service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).
 
Although the service treatment records are negative for complaints of hearing loss, there is a record that the Veteran sustained an injury to his right ear from a Claymore mine.  Furthermore, the Board acknowledges the Veteran is competent to state his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Given the circumstances of his service, the Board concedes he was subjected to acoustic trauma in service.  Resolving doubt in his favor, the Board finds that bilateral hearing loss had its onset due to service.

III.  Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently assigned an initial 70 percent rating from the March 16, 2006 effective date of service connection pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The pertinent evidence of record includes a February 2006 VA mental health intake record noting that the Veteran was having flashbacks, nightmares, and had been depressed.  He has sleep disturbances when he has a flashback.  He is bothered by loud or sudden noise and becomes anxious.  He jumps awake from a dead sleep when he hears noises.  He has memory impairment and minimal loss of concentration.  He avoids movies about war and crowds and rarely socializes.  He gets up during the night and checks the perimeters.  He sleeps with his gun under his bed.  He stated that his family tells him is irritable, even though sometimes he is not aware of it.  He does lot like to talk about his service in Vietnam.  He last worked in 1997 for CSX Railroad, but on occupational disability from an injury to his right ankle.  The Veteran stated his hobbies were fishing and hunting.  The examiner noted that the Veteran's appearance was neat and clean, with normal verbalization, mood/affect was appropriate, anxious, and suspicious.  He had increased alertness and was oriented to time, place, person, and situation.  His recent memory was fair and remote memory was good.  He denied suicidal/homicidal ideation with or without plan.  The diagnosis was PTSD.  

An April 2006 VA PTSD examination report reflects that the Veteran has never been married and he has no children.  He is irritable and has frequent arguments with his sister, with whom he lives.  He has two friends that he was raised with, but has not made any new friends since Vietnam.  He was alert, oriented and cooperative.  He was casually, but neatly dressed and groomed.  His speech was slow and halting.  He described his mood as "average."  He acknowledged emotional numbing and difficulty identifying and expressing feelings.  His thought processes were logical and goal directed without evidence of looseness of associations.  He reported one unusual experience in which he saw, what he considered a ghost on the bank of his fish pond.  He reported that this occurred on only one occasion.  He denied hallucinations and delusions, with exception of flashbacks of combat.  His judgment to a hypothetical situation was good.  He acknowledged frequent suicidal thoughts, but does not remember when he had last considered suicide, although he did report that he had no plans of committing suicide on the day of the evaluation.  He denied homicidal thoughts.  The diagnosis was PTSD, chronic, and a GAF score of 48 was assigned.  

The VA examiner stated that the Veteran the Veteran's PTSD symptoms have greatly increased in the recent past.  He has problems with insomnia, nightmares, intrusive thoughts, hypervigilance, exaggerated startle response, decreased memory and concentration, emotional numbing, difficulty identifying and expressing feelings, difficulty with trust and sense of estrangement from others, desire to isolate, irritability, depression with frequent suicidal thoughts and at this point suicidal preoccupation, anxiety, anhedonia, and avoidance.  His social adaptability and interactions with others is considerably impaired.  His flexibility, adaptability, and efficiency in the industrial environment is also considerably impaired due to his PTSD symptoms.  The VA examiner estimated that the Veteran overall level of disability to be in the considerable to at times severe range.  He is currently unemployable.  

A March 2007 VA mental health treatment plan reflects that the Veteran has flashbacks and memories of Vietnam that are distressful, insomnia with startle response and nightmares of war, and depression and anxiety.  The Veteran was taking medication for treatment of his PTSD symptoms.  

A July 2007 VA mental health attending note reflects that the Veteran has difficulty with vivid dreams, flashbacks, exaggerated startle responses to unanticipated touch and noise, abbreviated total sleep, fragmented sleep, difficulties with initiation of sleep and early morning awakening.  He has nightmares/flashbacks that occur two to three times per two week period.  Most recently, when a flashback/nightmare occurred, he bolted awake and began patting the bed looking or hand grenades he had dreamed were dropped onto his position.  He has thought about suicide for years, but has made no attempts and had no current plans.  He rarely leaves the home except to hunt/fish or perform necessary tasks.  He denied hallucinations except as connected to his flashbacks and vivid nightmares.  Mental status examination revealed that the Veteran was well groomed with no behavior/psychomotor activity abnormities.  Speech was normal rate and tone, he was cooperative, his mood was anxious, affect was constricted, thought process was linear and goal-directed, thought content was appropriate, suicidal and homicidal ideation were absent, short and long term memory were intact, concentration was good, impulse control was good, and insight and judgment were good.  He was isolative with improved irritability/anger and depressive/anxiety symptoms.   The diagnosis was PTSD. 

VA mental health records dated from September 2007 to June 2008 reflect that the Veteran was not feeling hopeless.  He continues to have difficulty with vivid dreams and flashbacks as well as with exaggerated startle responses to unanticipated touch and loud noise.  Sleep disturbances were noted.  He had thought about suicide, but had made no attempts and has no current plans.  He denies hallucinations except as connected to his flashbacks and vivid nightmares.  Mental status examination revealed that the Veteran was well groomed, with normal speech.  His mood was pleasant, but taut/tight.  His affect was congruent to content.  Thought process was linear and goal-directed, and thought content was appropriate.  His short and long term memory was intact.  Concentration, impulse control, insight and judgement were each noted as good.  The diagnosis was PTSD.  The Veteran continued to take medication for his PTSD symptoms and sleep.  

During an October 2008 RO hearing, the Veteran testified that he was on medication for his PTSD symptoms.  He stated that he was having more flashbacks and dreams and he seemed more depressed.  He does not like being in crowds, he has bad moods at times, and gets upset, sometimes he wants to hurt people.  He thought he should be rated at 100 percent because the way he slept at night.  He described having flashbacks and bad dreams that woke him in the middle of the night.  He also reported that at night he checks around and keeps his firearm close to him at night.  When asked if he thought his PTSD interfered with employment, he stated that he did not think so because he had not been employed since 1998 because of an ankle injury.  

An October 2008 VA PTSD examination report reflects that the Veteran reported increased difficulty with symptoms of PTSD, including sleep, nightmares, flashbacks, intrusive thoughts on a daily basis, difficulty with hypervigilance, exaggerated startle response, difficulty being in crowds, difficulty with loud noises, anger, irritability, and isolation.  The Veteran also indicated that he was having some memory problems.  He lives with his sister who he argues with frequently.  His hobbies are working in the garden and doing fishing and hunting.  He has some difficulty with motivation to complete his activities of daily living and sometimes wants to sleep all day.  

Mental status examination revealed that the Veteran was alert and oriented to person, place, day, date, and time.  Thought process was linear.  History was adequate.  Affect was blunted.  Insight was demonstrated.  Spontaneous speech was fluent.  The Veteran demonstrated some difficulty with attention.  He was unable to spell "world" in the reverse direction.  He made one error on the serial three addition test.  Memory was generally within normal limits.  When asked about auditory and visual hallucinations, the Veteran  reported that he hears "noises."  He also reported hearing voices but they are vague and he cannot make out what they are saying.  He reported at times seeing thing in his periphery.  He has had thoughts of suicide and described it as "being tired of living."  He denied a history of suicidal plans or attempts.  He was not suicidal at the time of the interview.  He denied homicidal ideation.  The diagnosis was PTSD and a GAF of 47 was assigned.  The VA examiner stated that the Veteran reported difficulty with sleep, nightmares, flashbacks, hypervigilance, exaggerated startle response, avoidance, difficulty being around crowds, difficulty with loud noise, anger, irritability, and isolation.  He has never been married and has few friends.  He tends to isolate himself and this has impaired his social functioning over the years.  The Veteran is reporting symptoms of depression including poor motivation, decreased interest in activities, and at times wanting to sleep all day.  He reported frequent passive thoughts of suicide.  At this point, the Veteran is demonstrating severe impairment in functioning related to his symptoms of PTSD.  He demonstrated difficulty on some of the tasks in the mental status examination.  

Considering the above evidence in light of the criteria listed above, the Board finds that since the March 16, 2006 effective date of service connection, the Veteran's symptoms fall within the schedular criteria for a 70 percent disability rating.   Collectively, the evidence shows that the Veteran's PTSD symptoms include nightmares, flashbacks, irritability, sleep disturbances, hypervigilance, social isolation, anxiety, exaggerated startle response, suicidal thoughts, obsessive rituals, detachment from friends, and depression; these symptoms are reflective of no more than occupational and social impairment with deficiencies in most areas, all of which is consistent with the criteria for a rating of 70 percent.

Based on the symptoms described, the Board cannot conclude that his PTSD is so severe as to produce total occupational and social impairment due to certain symptoms as required for a 100 percent rating.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  In this regard, the evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In this regard, the treatment records and VA examination consistently show that the Veteran is oriented to time and place, his behavior is appropriate, he is able to perform activities of daily living - to include being well groomed, and he communicates normally.   Thus, the evidence fails to show more severe symptomatology such as to warrant at  the maximum 100 percent rating.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  See 38 C.F.R. § 4.130 (2010). Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. In this case, the Veteran's symptoms as described above are consistent with the current 70 percent disability rating.

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

Likewise, the Board also notes that since the March 16, 2006 effective date of the grant of service connection, the GAF score of 48 assigned in the April 2006 VA PTSD examination and the GAF score of 47 assigned in the October 2008 VA PTSD examination are largely consistent with the assignment of a 70 percent disability rating.   According to DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this regard, the Veteran has indicated that he has two friends, he was irritable, argued with his sister with whom he lives, has never married, has suicidal thoughts and obsessional rituals (checking the house at night), and social isolation with a preference to being alone.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the March 16, 2006 effective date of the grant of service, has the Veteran's service-connected PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010). In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected PTSD.  There is no objective evidence revealing that his PTSD alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this regard, the Veteran indicated that he was unemployed since 1998 due to a non service-connected ankle injury (work related).  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for a rating higher than that assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the above, there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 70 percent for PTSD must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the- doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

An initial disability rating in excess of 70 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


